Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.   
Response to Amendment
3.	Applicant’s amendments filed 02/18/2022 to the claims are accepted. In this amendment, claims 1, 5, 7-8, 11-13, 15, and 18 have been amended. In response, the 112 rejection has been withdrawn. The 101 rejection is remained.
Response to Argument
4.	 Applicant’s arguments filed on 02/18/2022 regarding the 101 and prior art rejections have been fully considered but they are not persuasive for the reason below:
	a.  The Examiner respectfully disagrees regarding Applicant’s arguments to amended limitations as addressed in pages 7-8. The claims recite abstract ideas of generating data, verify performance algorithm, and compute performance rating. The combination of additional elements in the claims amount no more than instructions to apply the exception using conventional tools, such as mobile device via wireless connection, server, human-machine interface device, which is form of insignificantly extra-solution activity and storing data in memory, transmitting, and display data that are well-known, routine, conventional computer functions, where the generic computing functions do not meaningfully limit the claim as recognized by the court decisions listed in MPEP § 2106.05(d).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
b. Applicant’s argument regarding the prior art rejection are fully considered but they are moot in view of new ground of rejection by the amendments. Specifically, the rejection is maintained that prior art Basir discloses these new features as demonstrated more fully below. 
Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception
1. A system comprising: a vehicle including sensors configured to generate data indicating driving behaviors while the vehicle is driven, the vehicle being configured to: connect to a mobile device via a wireless connection; responsive to receiving, from the mobile device via the wireless connection, an identifier associated with a particular driver, verify if a performance algorithm corresponding to the identifier is installed on the vehicle; responsive to verifying the performance algorithm is not stored in the vehicle, transmit the identifier to a server; retrieve, from a server, the performance algorithm corresponding to the identifier; compute a performance rating using the data processed by the algorithm; display the performance rating via a human-machine interface device; and communicate the performance rating and not the data to the server for storage.

11. A system comprising: a vehicle configured to, responsive to receiving an identifier specific to a particular, download a first performance algorithm from a server, the first performance algorithm corresponds to the identifier; while the vehicle is driven, generate, via vehicle sensors, data indicative of driving behaviors by the driver; generate a first performance rating using the data processed the first performance algorithm; and transmit a first performance rating to the server.

18. A method comprising: generating, by a vehicle including sensors, data indicating driving behaviors while the vehicle is driven; responsive to receiving a first identifier specific to a first driver, transmitting the first identifier to a server and downloading, from the server, a first performance algorithm corresponding to the first identifier; generate a performance rating using the data processed by the algorithm; displaying the performance rating via a human-machine interface device; transmitting the performance rating and not the data to the server; and responsive to receiving a second identifier specific to a second driver, transmitting the second identifier to the server and downloading, from a server, a second performance algorithm corresponding to the second identifier.


	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process and machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mental Process, such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), e.g. the mobile device is responsive to receiving identifier and responsive to verifying, transmit the identifier to a server; and Organizing Human Activity, such as behavior or interactions between people (including social activities, teaching, and following rules or instructions), e.g. performance rating.  Thus, the step 2A – prong I is yes.  
Similar limitations comprise the abstract idea of Claims 11 and 18.  
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In claim 1, vehicle connected wirelessly with mobile device and server are generic, conventional computer components, vehicle includes sensors and transmitting data is conventional equipment, using conventional tools add insignificant extra-solution activity. See MPEP 2106.05(d).
Similar in claims 11 and 18, vehicle includes sensors and transmit data, using conventional tools add insignificant extra-solution activity. See MPEP 2106.05(d).  
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient
to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior
art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-10, 12-17, and 19-20 provide
additional features/steps which are part of an expanded algorithm, so these limitations
should be considered part of an expanded abstract idea of the independent claims
(Step 2A, Prong I), recite no additional elements reflecting a practical application
(Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same
reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible. 
Claim Rejections - 35 USC § 112
7. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claim 1, “verify if a performance algorithm corresponding to the identifier is installed on the vehicle; responsive to verifying the performance algorithm is not stored in the vehicle” is indefinite. It is unclear what it means first verify performance algorithm is installed in a vehicle and next to verify performance algorithm is not stored in the vehicle?  
In addition, the word “retrieve” is improper to use. As shown in figure 1, a vehicle and server are remotely to each other, thus, the word “download” is proper to use in computer environment, e.g. file transfer between two systems.    
	Examiner note:  please clarify clearly, e.g. “a performance algorithm” is an algorithm used to calculate/determine the identifier’s driving behavior? While “a driving performance of an identifier” represents “a driving behavior of an identifier”, thus, “an algorithm” is used to calculate “a performance rating of an identifier” based on its driving performance / driving behaviors. When an identifier’s driving performance is not found in the vehicle, download the “previous” identifier’s driving performance to the vehicle (only if the identifier’s driving performance found in the server) … compute a “current” performance rating… transmit/ upload the driving performance to a server, and so on.
b.	Further, “communicate the performance rating and not the data to the server for storage” is indefinite. It is unclear how communicate the performance rating for storage?  Whether applicant means “transmit the performance rating to the server for storing”?
c.	Similarly in a. above, the recitation in claim 11, “download a first performance algorithm from a server, the first performance algorithm corresponds to the identifier” is indefinite. It is unclear whether applicant means download a previous performance rating from the server, the previous performance rating corresponds to the identifier of the particular driver”?
d.	Further in claim 11, “generate a first performance rating using the data processed the first performance algorithm” lacks antecedent basis and is indefinite. It is unclear “the data processed” the first performance algorithm when “data indicative of driving behaviors of the driver when the vehicle is driven?
e.	Furthermore, “transmit a first performance rating” lacks antecedent basis.  
f.	The recitation in claims 12-13, “a second performance rating” is indefinite. Claim 11 recites “generate a first performance rating” (singular). Should it be “generate a first performance rating of one or more performance ratings using …” (please see above e.)
g.	 Similarly, the recitation in claim 15, “download a second performance algorithm” is indefinite. Claim 11 recites “a first performance algorithm” (singular). Should it be “download a first performance rating of one or more performance ratings”?
h.	Further, in claim 15, “a first performance algorithm” lacks antecedent basis, see above e. 
i.	The recitation in claim 18, “generating, by a vehicle including sensors, data indicating driving behaviors while the vehicle is driven; responsive to receiving a first identifier…; responsive to receiving a second identifier…” is indefinite. It is unclear whether a first identifier/driver and a second identifier/driver driving the same vehicle while the vehicle is driven?
j.	Further, “generate a performance rating using the data processed by the algorithm” lacks antecedent basis. It is unclear whether “the data processed” refers to a previous data from the server downloaded OR refers to a current data which is processed?
k.	 The recitation in claim 19, “identifying a portion of the data” lacks antecedent basis. It is unclear whether “the previous data” or “current data”?
l.	 The recitation in claim 20, “the data” lacks antecedent basis.
m.	Dependent claims are also rejected for the same reason as respective parent claims. 
n.  	Due to number of 35 USC 112(b) rejection the claims have been treated on their merit as the best understood by the Examiner.

9.	Claims 1, 11, and 18 are rejected under 35 U.S.C.112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps such omission amounting to a gap between the steps. See MPEP § 2172.01. The claims do not provide any essential step of communication between a vehicle with a server and server with mobile. Specifically, the omitted steps or omitting interactive process between a vehicle, mobile devices and a server as shown in figure 1, e.g. the communication between 102, 104, and 106.
 
	AIA  Statement - 35 USC § 102 & 103  
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 102
11. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

12.	Claims 1-8, 10-16, and 18-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being unpatentable over Basir et al, hereafter Basir (US patent 9,481,373 – of record).
As per Claim 1, Basir teaches a system comprising: 
a vehicle including sensors configured to generate data (col 4 line 30) indicating driving behaviors while the vehicle is driven (col 2 lines 44-46 and 53-54, col 7 lines 17-21), the vehicle being configured to connect to a mobile device via a wireless connection (Fig 1, col 2 lines 32-35 and 46-48); 
responsive to receiving, from the mobile device via the wireless connection, an identifier associated with a particular driver, verify if a performance algorithm corresponding to the identifier is installed in the vehicle (the vehicle collects data of driver’s behavior, col 2 lines 44-45 and 53-54, the driver can be identified, col 4 lines 25-29, col 8 lines 3-5); 
responsive to verifying the performance algorithm is not stored in the vehicle, transmit the identifier to a server, retrieve, from the server, the performance algorithm corresponding to the identifier (Fig 1 shows vehicle 10 can transmit the identifier or download driver’s profile/ behaviors to/from the server 30); 
compute a performance rating using the data processed by the algorithm and communicate the performance rating and not the data to the server (col 2 lines 51-54, col 4 lines 44-50);
display the performance rating via human-machine interface device (Fig 2 shows driver rating/scores, col 2 lines 1-2), and communicate the performance rating and not the data to the server for storage (col 2 lines 44-50 and 65-67).
As per Claim 2, Basir teaches the system of claim 1, wherein the data applied to the performance algorithm indicates a plurality of speed values (Fig 2, block 48), a distance traveled value (Fig 2, block 50), a plurality of acceleration values (Fig 2 block 44), and a plurality of locations of the vehicle (col 6 lines 11-12).  
As per Claim 3, Basir teaches the system of claim 1, wherein the data is generated during a trip of the vehicle, and the performance rating is calculated, displayed, and transmitted by the vehicle responsive to an ending of the trip (col 6 lines 31-58).  
As per Claim 4, Basir teaches the system of claim 1, wherein the displayed performance rating is calculated based on a previous performance rating (Fig 2), and the vehicle is further configured to2Serial No. 15/969,379Atty. Dkt. No. 83947116 Reply to Office Action of March 16, 2021identify a portion of the data that causes a change between the previous performance rating and the displayed performance rating (col 7 lines 6-7); and display the portion of the data with the displayed performance rating (Fig 2, col 2 lines 1-2).  
As per Claim 5, Basir teaches the system of claim 4, wherein the performance algorithm comprises a predefined value, and the portion indicates hard breaking and excessive acceleration each occurring a number of a times that is greater than the predefined value (as shown in Fig 2).  
As per Claim 6, Basir teaches the system of claim 4, wherein the performance algorithm comprises a geofenced area, and the portion indicates leaving the geofenced area (Fig 3, col 3 lines 12-18 and 32-34, col 6 lines 42-49).
As per Claim 7, Basir teaches the system of claim 4, wherein the performance algorithm comprises a predefined duration of time and a predefined period of day, and the portion indicates continuous operation of the vehicle for longer than the predefined duration and operation of the vehicle during the predefined period of day (see Fig 3, col 6 lines 31-49).  
As per Claim 8, Basir teaches the system of claim 1, wherein the identifier is received from the mobile device when the mobile device is within direct wireless communication range of the vehicle (Fig 1, col 2 lines 32-50).  
As per Claim 10, Basir teaches the system of claim 1, wherein the vehicle is further configured to periodically update the performance rating based on the data while the vehicle is being driven; and display the periodically updated performance rating in real time (Fig 2 shows scores updated each week from Feb to Mar 2012).   
As per Claim 11, Basir, teaches a system comprising: 3Serial No. 15/969,379Atty. Dkt. No. 83947116 Reply to Office Action of March 16, 2021 
a vehicle configured to, responsive to receiving an identifier specific to a particular driver, download a first performance algorithm from a server, the first performance algorithm corresponding to the identifier while the vehicle is driven (Fig 1 shows sensors in the vehicle collect data from a driver and interaction between vehicle 10 and server 30, col 2 lines 8-10, Claim 7), generate, via vehicle sensors (col 4 line 30), data indicative of driving behaviors by the driver (col 2 lines 44-46 and 53-54, col 7 lines 17-21); 
generate a first performance rating using the data processed the first performance algorithm (Fig 2 shows performance rating appears within a period, col 2 lines 51-54, col 4 lines 44-50); and 
transmit a first performance rating to the server (the server receives information based on his own profile, col 3 lines 29-31, e.g. as shown in figure 1)
As per Claim 12, Basir teaches the system of claim 11, wherein the vehicle is configured to, responsive to receiving the identifier, download a second performance rating specific to the particular driver from the server based on the identifier, wherein the first performance rating is generated by the vehicle using the second performance rating as a factor (Fig 2 shows the driver’s score, Claims 4-6).  
As per Claim 13, Basir teaches the system of claim 11, wherein the vehicle is configured to responsive to receiving the identifier, determine whether in-vehicle storage includes a second performance rating specific to the identifier (second vehicle gathering driving behaviors, col 8 lines 15-16); 
responsive to determining that the in-vehicle storage does not include the second performance rating, download the second performance rating from the server (Fig 1 shows the vehicle can download/retrieve driver’s profile includes “score” from server 30, col 3 lines 3-7, col 6 lines 28-30, Claims 5-6); and 
responsive to determining that the in-vehicle storage includes the second performance rating, retrieve the second performance rating from the in-vehicle storage, wherein the first performance rating is calculated by the vehicle using the second performance rating as parameter (Figs 2-3 show driving scores of driver are calculated).  
As per Claim 14, Basir teaches the system of claim 11, wherein the vehicle is configured to, responsive to receiving the identifier, identify the server from a plurality of available servers based on the identifier (col 6 lines 10-14, Claim 7).  
As per Claim 15, Basir teaches the system of claim 11, wherein a second performance algorithm for the identifier is stored in the vehicle (col 8 lines 14-15), and the vehicle is configured to, responsive to4Serial No. 15/969,379Atty. Dkt. No. 83947116 Reply to Office Action of March 16, 2021receiving the identifier, query the server to determine whether an updated performance algorithm for the identifier is available, wherein the server is configured to, responsive to receiving the query, identify the first performance algorithm as the updated performance algorithm and transmit the first performance algorithm to the vehicle (Fig 2 shows scores updated each week from Feb to Mar 2012, Claims 5-7).  
As per Claim 16, Basir teaches the system of claim 11, wherein the identifier is received from a mobile device responsive to the mobile device coming into direct wireless communication range of the vehicle (Fig 1, col 2 lines 32-50).   
As per Claim 18, Basir, teaches a method comprising: 
generating, by a vehicle including sensors (col 4 line 30), data indicating driving behaviors while the vehicle (col 2 lines 44-46 and 53-54, col 7 lines 17-21) is; 
responsive to receiving a first identifier specific to a first driver, transmitting the first identifier to a server and downloading, from the server, a first performance algorithm corresponding to the first identifier (Fig 2 shows the driver’s score, col 6 lines 10-14, Claims 5-7); 
downloaded the data to generate a performance rating; transmitting the performance rating and not the data to the server (Fig 2 shows driver rating/ scores); 
generate a performance rating using the data processed by the algorithm (Fig 2 shows performance rating appears within a period, col 2 lines 51-54, col 4 lines 44-50);
display the performance rating via human-machine interface device (Fig 2 shows driver rating/scores, col 2 lines 1-2), 
transmitting the performance rating and not the data to the server (col 2 lines 44-50 and 65-67); and 
responsive to receiving a second identifier specific to a second driver, transmitting the second identifier to the server and downloading, from a server, a second performance algorithm corresponding to the second identifier (Claim 6-7. Fig 1 shows vehicle can transmit and download driver’s profile from the server).  
As per Claim 19, Basir teaches the method of claim 18, wherein the displayed performance rating is calculated by the vehicle based on a previous performance rating (Fig 2 shows the driver’s score overall rating based on weeks, col 2 lines 1-2), further comprising: identifying a portion of the data that causes a change between the previous performance rating and the displayed performance rating; and displaying the portion of the data with the displayed performance rating (Fig 2 shows the score has changed from 100% to 86%, col 4 lines 45-48).
As per Claim 20, Basir, teaches the method of claim 18, comprising: periodically updating the performance rating based on the data while the vehicle is being driven; and displaying the periodically updated performance rating in real time (Figs 2-3 show the driving scores are updated weekly and displayed). 
Claim Rejections - 35 USC § 103
13. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 9 and 17 are rejected under AIA  35 U.S.C. 103 as being obvious over Basir et al, in view of Silver et al, hereafter Silver (US patent 9,201,932 – of record).  
As per Claim 9, Basir teaches the system of claim 1, Basir does not teach wherein the identifier is received via a user input on a touch screen display of the vehicle. Silver teaches the identifier is received via a user input on a touch screen display of the vehicle (e.g. identifying driver via finger scanner or fingerprint, see col 1 lines 29-30, col 5 lines 7-9). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Basir to verify identifier using fingerprint as taught by Silver that would increase the probability of correctly identifying a specific driver (Silver, col 6 lines 15-17).
As per Claim 17, Basir teaches the system of claim 11, Basir does not teach the identifier is received from a key fob responsive to a user inserting the key fob into an ignition slot of the vehicle.  Silver teaches the identifier is received from a key fob responsive to a user inserting the key fob into an ignition slot of the vehicle (col 5 lines 23-28 and 33-37).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Basir to identify the driver by a key fob as taught by Silver that would increase the probability of correctly identifying a specific driver (Silver, col 6 lines 15-17).
Conclusion
15.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863